The respective attorneys for the parties to this appeal from an order-judgment of the Supreme Court, Westchester County, entered June 18, 1975, have agreed that the appeal be withdrawn and that the case proceed to trial on October 20,1975, subject to further order of the Justice presiding in the trial court, after a conference held in this court before Mr. Justice Gittleson on October 7, 1975, and thereupon signed a memorandum to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is ordered that the case proceed to trial on October 20, 1975, subject to the further order of the Justice presiding in the trial court. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.